Citation Nr: 0633792	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-34 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left ear 
infection including pain, difficulty hearing, dizziness and a 
roaring noise.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the veteran's claim 
of entitlement to service connection for residuals of a left 
ear infection including pain, difficulty hearing, dizziness 
and a roaring noise.  The veteran perfected a timely appeal 
of this determination to the Board.

The veteran testified at a video conference hearing before 
the undersigned in June 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was afforded a QTC audiological examination in 
July 2005.  The diagnoses were bilateral hearing loss and 
tinnitus.  In an addendum, the examiner, after reviewing the 
veteran's service medical records, noted a report of ear pain 
in April 1963 with no report of diagnosis.  The examiner went 
on to state that the veteran's ear pain is not related to 
sensorineural hearing loss and that there was no reported 
cause for the ear pain except for a referral to a dentist for 
investigation of temporomandibular joint syndrome - a 
condition which is not caused by noise exposure.  The RO 
relied on this opinion in denying the veteran's service 
connection claim.

However, a review of the service medical records shows that 
upon being treated for a complaint of ear pain in April 1963, 
the veteran was diagnosed with otitis externa.  The July 2005 
QTC examiner never addressed this diagnosis, and no opinion 
was provided as to whether the veteran's current ear problems 
are related to this diagnosis.  The Board notes that private 
treatment records reflect diagnoses of otitis externa and 
otitis media in October 1994.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following:

1.  Schedule the veteran for a VA ear, 
nose and throat examination to 
determine the nature and etiology of 
any ear disorders present.  The claims 
folder must be made available to the 
examiner prior to the examination and 
the examiner should acknowledge such 
review in the examination report.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  For any 
ear disorder diagnosed, the examiner 
should opine whether it is as likely as 
not (i.e., 50 percent or greater 
probability) related to the veteran's 
military service, including the 
diagnosis of otitis externa in April 
1963.  The examiner should also opine 
whether such disorder is the cause of 
the veteran's bilateral hearing loss 
and tinnitus.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.  

The purpose of this REMAND is to obtain 
additional evidence and ensure that the veteran 
is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this 
case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


